Citation Nr: 0704908	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-12 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether the overpayment of Department of Veterans Affairs 
(VA) educational assistance benefits in the amount of 
$3,700.62, was properly created.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from August 1986 to January 
1997; thereafter, he served in the United States Army 
Reserves.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 determination of 
the VA Regional Office (RO) in Muskogee, Oklahoma, which 
retroactively terminated the veteran's educational assistance 
benefits, resulting in the creation of an overpayment in the 
amount of $3,700.62.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

When the veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in February 2005, he requested a Travel 
Board hearing.  By letter in June 2005, the Waco, Texas RO 
acknowledged the veteran's request for a Travel Board 
hearing, and advised the veteran that he could remain on the 
waiting list for a Travel Board hearing at the Waco RO, or, 
instead, could choose to have a videoconference hearing at 
either the Waco RO or the El Paso, Texas VA Office.  He was 
also given the option to withdraw his hearing request, and 
was told that he had 30 days from the date of the letter to 
respond.  The letter stated, "Unless we hear from you, your 
name will remain on the list of those who desire a hearing 
before a member of a Travel Section of the (Board)." 
(emphasis added).

The veteran did not respond to the RO's June 2005 letter.  
The RO, however, did not keep him on the Travel Board list 
(as was stated in the June 2005 letter).  Instead, he was 
scheduled for an October 2005 videoconference hearing, 
despite never having requested such a hearing.  He failed to 
report for the videoconference hearing.

To date, an in-person, Travel Board, has not been scheduled.  
Because the Board may not proceed with an adjudication of the 
veteran's claim without affording him an opportunity for such 
a hearing, a remand is required.  See 38 U.S.C.A. § 7107(b) 
and 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED to the RO for the following 
action:

Arrangements should be made for the 
veteran to be scheduled for a Travel 
Board hearing at his local RO in 
accordance with the docket number of his 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


